     Case 6:18-cv-00097-DLC-JTJ Document 161 Filed 04/01/21 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MONTANA
                                  HELENA DIVISION

  RICHARD E. SHREVES,                                  CV 18-00097-H-DLC-JTJ

                  Plaintiff,

           vs.                                                 ORDER
  DAVID WILLIAM HARRIS, et al.,

                  Defendants.

      The following non-dispositive motions are pending before the Court:

Plaintiff’s Motion to Compel (Doc. 107), Plaintiff’s Motion for Sanctions,

Hearing, and to Enforce Subpoenas (Doc. 116), Plaintiff’s Motion to Modify

Scheduling Order (Doc. 121), Plaintiff’s Motion to Order Deponents to Attend

Depositions in Person (Doc. 123), Defendants’ Cross Motion for Protective Order

(Doc. 125), Plaintiff’s Motion for Order (Doc. 132), Plaintiff’s Motion for Leave

to File (Doc. 144), Plaintiff’s Motion to Compel (Doc. 146), Plaintiff’s Motion for

Subpoena (Doc. 149), Plaintiff’s Motion for Access to Witnesses (Doc. 151) and

Plaintiff’s Motion to Vacate (Doc. 155). The motions are fully briefed, and the

Court is prepared to rule.

      I.         Shreves’ Motion to Compel (Doc. 107) and Defendants’ Cross Motion
                 for Protective Order (Doc. 125)


                                           1
     Case 6:18-cv-00097-DLC-JTJ Document 161 Filed 04/01/21 Page 2 of 19



      Plaintiff’s motion seeks to compel responses from all defendants, a hearing,

and sanctions under Fed. R. Civ. P. 37. Plaintiff filed copies of Defendants’

discovery responses in support of his motion. Plaintiff has a grab bag of

dissatisfactions with Defendants’ responses, ranging from a lack of signature on

one, to questioning claims of lack of knowledge or responsive documents on

others, to inadequacy of a privilege log. (Doc. 108 at 7.)

      The Court has broad discretion to manage discovery. Hunt v. County of

Orange, 672 F.3d 606, 616 (9th Cir. 2012). Parties are generally entitled to

“discovery regarding any nonprivileged matter that is relevant to any party’s claim

or defense and proportional to the needs of the case…” Fed. R. Civ. P. 26(b)(1).

Relevance is construed broadly to include any matter that “bears on, or that

reasonably could lead to other matters that could bear on, any issue that is or may

be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978). In

assessing proportionality, courts consider “the importance of the issues at stake in

the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the

issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit.” Fed. R. Civ. P. 26(b)(1). Requested information “need not be

admissible in evidence to be discoverable[,]” but it needs to otherwise fit these

preceding requirements. Fed. R. Civ. P. 26(b)(1).


                                          2
     Case 6:18-cv-00097-DLC-JTJ Document 161 Filed 04/01/21 Page 3 of 19



      As a preliminary matter, the Court is disturbed by Plaintiff’s rush to file a

motion to compel when it appears the conferral stage was still underway. The

number of discovery requests propounded by Plaintiff in this matter (over nine

hundred Interrogatories, Requests for Production, and Requests for Admission, as

stated in Defendants’ brief (Doc. 126 at 6)) is astounding, for a case with so few

underlying factual allegations. The parties had two extensive phone calls, in which

Defendants agreed to supplement some of their answers, and then Plaintiff

proceeded with his motion, without waiting to see if the supplementation would

ameliorate any of his concerns. Occasionally, Plaintiff’s brief mentions the

difficulty of covering all of his issues within the brief’s word limit, but that is just

the purpose of the conferral requirement—the parties should be able to get their

issues down to a few, briefable issues.

      The Court does, however, agree with Plaintiff’s view that an objection,

followed by an answer, occasionally confuses the issue. (Doc. 108 at 22.) If, for

example, there are no responsive documents, the answer should be that, or it

should be clear that no responsive documents have been found, but if they were,

the documents would be privileged. There is a difference, of course, between

withholding a document based on privilege, and objecting to a request that would

only hypothetically call for a privileged document. When the difference is not clear

in a response, this whole exercise becomes burdensome. This lack of clarity


                                            3
     Case 6:18-cv-00097-DLC-JTJ Document 161 Filed 04/01/21 Page 4 of 19



contributes to Plaintiff’s concerns about the privilege log, discussed further below.

Purely hypothetical privileged documents do not need a privilege log.

      Plaintiff’s motion to compel lists 360 responses that he deems inadequate.

(Doc. 108 at 32.) This Court will not specifically recite its analysis of each

response, though the parties can be assured that the Court has reviewed them.

“[E]ven when the objecting party fails to carry its burden, the Court has an

obligation to review the discovery requests to ensure that they are not frivolous.”

Gersh v. Anglin, No. CV 17-50-M-DLC-JCL, 2019 WL 265800, at *3 (D. Mont.

Jan. 18, 2019) (internal citations omitted).

      a. Specific Issues regarding Defendant Fletcher (Doc. 108 at 10.)

      Former Warden Fletcher consumes a disproportionate amount of Shreves’

attention in his brief and his discovery requests, given the few allegations against

Fletcher and his limited time at MSP. The Amended Complaint’s main allegations

against Fletcher are that he behaved badly in two particularly incidents and

repeatedly retaliated against Shreves for his First Amendment activity. (Doc. 145

at 48 – 58.)

      As an overarching matter, all issues related to Fletcher’s outside of work

behavior, any allegations of sexual harassment, and, in general, his job

performance are irrelevant to Shreves’ claims and not subject to discovery.

Plaintiff has asked most defendants questions related to their knowledge of


                                           4
     Case 6:18-cv-00097-DLC-JTJ Document 161 Filed 04/01/21 Page 5 of 19



Fletcher’s job performance and possible policy or legal violations, and none of that

is relevant to Shreves’ claims of lack of access to legal materials, harassment, and

retaliation. Shreves also submits documents he labels as P-021 through P-074 and

claims these documents should have been produced by Defendants in response to

his requests. (Doc. 108 at 18 – 20.) He claims these documents demonstrate a

pattern of Fletcher’s retaliation against various other people. However, again,

Fletcher’s behavior towards others in other contexts is irrelevant to Shreves’

claims. The Court will not compel production of documents that generally seek to

portray Fletcher as a bad coworker or warden; the only question here is what was

his behavior toward Shreves. (The viability of any supervisory liability claim is

discussed below.)

      Second, Fletcher’s documents are sufficiently signed. Defendant Fletcher

has provided answers to interrogatories and requests for admission, the substance

of which contradicts what Plaintiff believes to be true. Therefore, Shreves is

insistent upon getting proper signatures on these responses in order to hold

Fletcher to his oath of honesty. Apparently, Fletcher has been in Tunisia, which

Defendants’ counsel says makes getting those signatures difficult, because he

cannot locate a notary. (Doc. 126 at 24.) Instead, he has filed a verification

pursuant to 28 U.S.C. § 1746, which has been provided to Plaintiff. (Doc. 126-6.)

This verification is sufficient. This aspect of the motion is denied.


                                           5
     Case 6:18-cv-00097-DLC-JTJ Document 161 Filed 04/01/21 Page 6 of 19



      b. Personnel files and grievances (Doc. 108 at 12.)

      According to Shreves, Defendants have not provided personnel files or

certain grievances he has requested, relying on various responses such as privilege,

lack of knowledge, no responsive documents, and confidential. (Doc. 108 at 13.)

Plaintiff asserts that he has not received a comprehensive privilege log, and not one

that corresponds with those responses. In particular, Shreves contends that

Defendants failed to object properly on the basis of a “qualified privilege for

official information,” and therefore their responses should be compelled.

      As with the Fletcher requests, relevance is an overarching issue with many

of these requests. Any claims or grievances against other officers are irrelevant,

and whatever information is in their personnel files is irrelevant. The relevant

claims and actions are what happened, or didn’t, to Shreves, and what the

supervisors knew about it.

      Requests about other lawsuits, other inmates’ grievances, other staff

problems, etc., are discoverable only to the extent that they could flesh out a case

of supervisory liability; that is, if a supervisor should have known from the content

of a personnel file that a subordinate was repeatedly committing constitutional

violations. “[A] plaintiff may state a claim against a supervisor for deliberate

indifference based upon the supervisor’s knowledge of and acquiescence in

unconstitutional conduct by his or her subordinates.” Starr v. Baca, 652 F.3d 1202


                                          6
     Case 6:18-cv-00097-DLC-JTJ Document 161 Filed 04/01/21 Page 7 of 19



(9th Cir. 2011). This Court previously decided that Shreves’ supervisory liability

claims could only continue as acquiescence claims: if he could establish a

constitutional violation on the part of the direct action defendants, he could attempt

to prove that the supervisor defendants had acquiesced in the violations. (Doc. 42

at 18.) For now, Defendants can stand on their objections as to relevance.

      Another factor that works against Shreves’ irrelevant pursuit of other

inmates’ grievances is the burden required to locate the documents. Shreves is

correct that the subject matter of grievances is logged as they are filed. (Doc. 136

at 7 – 8.) But Defendants assert that that would amount to a search of the logs of

26,182 grievances. (Doc. 126 at 16.) The documents provided by Plaintiff in

support of his assertion that the logs help fail to do so. The logs do not appear to

give the names of the participants in the actions complained of. “To get his items

replaced,” e.g., could be a complaint against an officer or something else entirely.

(Doc. 136-1 at 4.) It would take reading each grievance to figure it out. Discovery

must be proportional to the needs of the case in light of “the importance of the

issues at stake in the action, the amount in controversy, the parties’ relative access

to relevant information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Identifying grievances filed




                                           7
     Case 6:18-cv-00097-DLC-JTJ Document 161 Filed 04/01/21 Page 8 of 19



against Defendants by other inmates, in the context of Shreves’ Amended

Complaint, is well beyond the proportional needs of this case.

      As to personnel files, which the Court holds are generally irrelevant to

Shreves’ claims, Defendants contend that no personnel files exist that are

responsive to Plaintiff’s requests, except as to Defendant Fletcher. (Doc. 126 at

13.) This ends the inquiry as to all other defendants, as Defendants searched for

documents and found none. (Docs. 126-3 and 126-4.)

      As to Fletcher’s personnel file, any aspect of it that is irrelevant to Shreves’

direct action claims is not discoverable. However, if there is information in the file

about Fletcher’s actions toward Shreves, that information is discoverable. The rest

can be redacted.

      Another of Shreves’ contentions is that Defendants withheld documents on

the basis of privilege, specifically attorney-client or work product, and then did not

list those documents on their privilege log. (Doc. 108 at 20; doc. 136 at 3.) This is

another example of the situation mentioned above, where the recitation of a

privilege confuses whether the document exists. However, generally, as

Defendants point out, if a document would not otherwise be disclosable for an

independent reason, such as relevance, the fact that it also would be privileged

means it does not have to be included on a privilege log. (Doc. 126 at 27.) If a

document would not have to be turned over in any event, the fact that it was also


                                          8
     Case 6:18-cv-00097-DLC-JTJ Document 161 Filed 04/01/21 Page 9 of 19



be privileged is beside the point. Almost all of the claims of attorney-client or work

product privilege identified by Shreves are not the sole basis for non-disclosure,

and, as such, these documents need not appear on a privilege log.

      However, this is not the case with Defendant Bostwick’s responses to Int. 30

and RFP 20, which both invoke the attorney-client privilege and state no other

reason for not being disclosed. (Doc. 115 – 1 at 24 and 35.) Based on the breadth

of the language in the requests, it is impossible to guess what kind of document

might exist that would be subject to the privileges. Counsel for Defendant

Bostwick is therefore directed to update the privilege log to identify any

documents withheld on this basis, or, if there are none, to supplement the discovery

responses to clarify that fact.

      c. PREA

      Shreves’ Amended Complaint contains no allegations that fall within the

ambit of a PREA claim. Any discovery requests related to PREA claims generally

are irrelevant. However, Shreves asserts that any PREA investigation related to the

library is relevant to the issue of why certain books were removed from the library;

that is, if the library says it got rid of some books because of a sexual assault in the

library as configured, then Plaintiff is entitled to know about this assault. This is

taking the scope of his claims too far. Defendants presumably have great latitude to

decide how to configure their library and fit its materials within the space they


                                           9
    Case 6:18-cv-00097-DLC-JTJ Document 161 Filed 04/01/21 Page 10 of 19



have. If an assault was a factor in that analysis, Defendants do not need to provide

the documents investigating that assault. Testimony by the Defendants as to the

fact of a PREA-related incident—or even fear of one--is sufficient; viewing any

document related to it is unnecessary. (In any event, many PREA investigations

result in inconclusive findings. That does not mean that changes in the

configuration of the library would be unwarranted.)

      d. Conclusion

      Relevance under the Federal Rules of Evidence for admission at trial is not

the ultimate standard in discovery, but relevance to one’s claims is. The Court has

reviewed all of the discovery requests submitted and objected to by Plaintiff, and

Defendants’ responses. The Court concludes that, in light of the analysis above,

Defendants have fulfilled their obligations to respond, with the exception of

Defendant Bostwick’s responses, and, possibly, any information regarding Shreves

contained in Fletchers’ personnel file. As such, Defendants are otherwise entitled

to a protective order regarding Plaintiff’s requests.

      Should Plaintiff prevail at summary judgment on claims of constitutional

violations by the direct action of any Defendant, the Court will revisit the issue of

whether discovery of other inmates’ grievances should be allowed to evaluate

issues of supervisory liability.

      II.    Plaintiff’s Motion for Sanctions, Hearing, and to Enforce Subpoenas
             (Doc. 116)
                                          10
    Case 6:18-cv-00097-DLC-JTJ Document 161 Filed 04/01/21 Page 11 of 19




      Plaintiff’s motion seeks to enforce the subpoenas served on non-parties

Salmonsen, Lakel, and Reich. He contends that the letter he received objecting to

the subpoenas arrived outside of the proper time for objecting, and therefore the

Court should sanction these parties for their failure to respond on time. Plaintiff

essentially asserts bad faith, that somehow the documents were not mailed properly

or that the deponents should be punished for their documents taking so long to

travel from Helena to Deer Lodge. (Doc. 117 at 8 – 9; doc. 118 at 2 -3.)

      Shreves also has various other dissatisfactions with the objections of these

non-parties. Many of these relate to the same sorts of assertions he makes about the

discovery production of Defendants, and many of his claims fail on the same

grounds—lack of relevance, documents unavailable or non-existent, and

disagreement with factual assertions. None of this is availing.

      Discovery by subpoena duces tecum is limited by the same relevance

standards set forth in Fed. R. of Civ. P. 26(b)(1) and by the Court's duty under Fed.

R. of Civ. P. 45(d)(1) to ensure that a subpoena does not impose “undue burden or

expense on a person subject to the subpoena.” See Fed. R. Civ. P. 26(b)(2)(C)(i)

(the court must limit discovery when it can be obtained from some other source

that is more convenient, less burdensome, or less expensive).

      First, the objections were timely served. The mailing envelope was

postmarked Dec. 16, and the Court will accept that as the date of filing. Plaintiff
                                          11
    Case 6:18-cv-00097-DLC-JTJ Document 161 Filed 04/01/21 Page 12 of 19



has nothing but suspicion about a conspiracy to withhold the documents, but it

seems far-fetched to assume the mail room personnel knew the documents were on

a fourteen-day clock and that withholding them would cause him that particular

injury. The Court will not go that far.

      Second, the non-parties object to various requests by calling them

duplicative of requests to the Defendants, and claiming that the documents should

be requested of the Defendants only, because it is too much of a burden on non-

parties. A necessary distinction here is whether a Defendant claimed that the

document was not within his or her control, or whether he said a document did not

exist. Defendants’ responses contain both configurations. If the response is the

former, that raises the question of whose control the document might be under. In

the Ninth Circuit, “[c]ontrol is defined as the legal right to obtain documents upon

demand.” States v. Int'l Union of Petroleum & Indus. Workers, AFL–CIO, 870

F.2d 1450, 1452 (9th Cir.1989). The requisite relationship is one where a party

can order the person or entity in actual possession of the documents to release

them. Id.

      “A recipient of a document production request “ ‘cannot furnish only that
      information within his immediate knowledge or possession; he is under an
      affirmative duty to seek that information reasonably available to him from
      his employees, agents, or others subject to his control.’ ” Gray v. Faulkner,
      148 F.R.D. 220, 223 (N.D.Ind.1992) (quoting 10A Federal Procedure, Law
      Ed. § 26:377 at 49 (1988)).”



                                          12
    Case 6:18-cv-00097-DLC-JTJ Document 161 Filed 04/01/21 Page 13 of 19



Herring v. Clark, No. 1:05-CV-00079-LJO, 2011 WL 2433672, at *5 (E.D. Cal.

June 14, 2011). In this case, the non-party respondents are in different positions

related to documents in the files of MSP. Warden Salmonsen presumably can ask

his employees within MSP to provide him with documents from their files. Billie

Reich and Larry Lakel do not appear to be in positions of similarly broad authority

to do so, though this is a question of fact that the parties have not briefed. (“The

determination of control is often fact-specific. Central to each case is the

relationship between the party and the person or entity having actual possession of

the document.” Estate of Young v. Holmes, 134 F.R.D. 291, 294 (D.Nev.1991).)

      The Court is not inclined to review all of these responses to determine

whether the respondent has claimed that a document does not exist, or whether it is

beyond his or her control. If the Defendants have already searched for a document,

it would be an unnecessary burden to require non-parties to do the same. However,

the non-party respondents will review their responses, and to the extent that

Defendants have claimed only that the documents are not within their control, non-

party respondents must determine if they have the authority to order disclosure.

      The Court determines there is no basis for contempt or sanctions. The

motion is denied, except as explained above regarding control.

      III.   Plaintiff’s Motion to Modify the Scheduling Order (Doc. 121)




                                          13
    Case 6:18-cv-00097-DLC-JTJ Document 161 Filed 04/01/21 Page 14 of 19



      Plaintiff moves to alter the scheduling order so that he could serve additional

requests following the filing of his Amended Complaint. He also seeks to have his

prior Requests for Admission deemed admitted, due to Defendants’ failure to

timely respond to various requests. The extension will be taken care of in this

Court’s analysis of Plaintiff’s Motion to Vacate (doc. 155) below. Defendants are

correct in their response to this motion that Plaintiff was responsible for reviewing

and serving his Requests for Admission, following this Court’s order. (Doc. 98.)

Therefore, the RFAs will not be deemed admitted. The motion is denied.

      IV.    Plaintiff’s Motion to Order Deponents to Attend Depositions in
             Person (Doc. 123)

      Plaintiff requested the in-person depositions of Defendants Pomeroy,

McNabb, and Wendy Zuber, and non-party deponents Salmonsen, Stefalo, and

Granvold, all of whom are current MSP employees. The depositions were

scheduled for January 28 and 29, 2021. Defendants timely responded that, due to

Covid concerns, they opposed the motion. The depositions apparently occurred on

those dates, so the motion is moot and, therefore, denied.

      V.     Plaintiff’s Motion for Defendants’ Counsel to Keep their Word and an
             Immediate Conference (Doc. 132)

      This motion is another request related to the depositions scheduled for

January 28 and 29, 2021. As those depositions have occurred, the motion is denied

as moot.


                                          14
    Case 6:18-cv-00097-DLC-JTJ Document 161 Filed 04/01/21 Page 15 of 19



      VI.    Plaintiff’s Motion for Leave to File Motion for Reconsideration (Doc.
             144)

      Plaintiff seeks leave pursuant to L.R. 7.3 to file a motion to reconsider Judge

Christensen’s February 4, 2021 order (doc. 139), based on information received

during the January 2021 depositions. Plaintiff appears to misapprehend the

function of the Amended Complaint. The pleading is only intended to notify

Defendants of the general thrust of his claims. His additional or different facts,

discovered during the depositions, may be admissible during the dispositive

motions phase or trial, but he need not amend his Amended Complaint further to

allege additional or different facts. The motion is denied.

      VII. Plaintiff’s Motion to Compel (Doc. 146)

      In this motion, Plaintiff seeks to require Defendants to send to his mother

copies of State 6150 and 6151, which are recordings of Plaintiff’s call to his father

on February 2, 2018. (Doc. 146.) Defendants respond, first, that Plaintiff failed to

confer on this motion as required by the Local Rules, and that the Court should

deny it on that basis alone. The Court is inclined to do so. Plaintiff has filed many,

many motions in this matter, and anytime he could avoid doing so by conference

with Defendants, he should do so. In any event, his motion provides no grounds

upon which the Court should grant it. He is able to have the disc, which is already

under his control, sent to his mother through the MSP mail system. (Doc. 153-1.)

The motion is denied.
                                          15
    Case 6:18-cv-00097-DLC-JTJ Document 161 Filed 04/01/21 Page 16 of 19



      VIII. Plaintiff’s Motion for Subpoena (Doc. 149)

      In Document 149, Plaintiff seeks a subpoena to have non-party Billie Reich

testify at any hearing granted by the Court in response to Plaintiff’s motion to

compel (Doc. 107) discussed above. Because the Court has determined that a

hearing is not necessary on the motion, this motion is denied.

      IX.     Plaintiff’s Motion to Facilitate Access to Witnesses (Doc. 151)

      Plaintiff contends that MSP officials and Defendants are thwarting his

ability to communicate with other inmates to prepare for this litigation. In

particular, he claims MSP personnel have suggested that he depose those inmates,

which would be unnecessarily expensive and time-consuming. Defendants object

to this motion mostly on security grounds, appending the Affidavit of Billie Reich,

who explains the reasons MSP declines to allow certain types of inmate mixing.

(Doc. 158.)

      Generally speaking, a prison regulation impinging on inmates' constitutional

rights “is valid if it is reasonably related to legitimate penological interests.”

Turner v. Safley, 482 U.S. 78, 89 (1987). The courts, especially the federal courts,

are poorly positioned to second guess a state prison’s penological procedures, and

this Court hesitates to wade into those waters. Lewis v. Casey, 518 U.S. 343, 361

(1996). The Court is aware, however, that other pro se prisoner litigants have been

able to acquire useful declarations from other inmates, so there must be some way


                                           16
    Case 6:18-cv-00097-DLC-JTJ Document 161 Filed 04/01/21 Page 17 of 19



MSP can accommodate Shreves without imposing upon him the expense and

complications of depositions. The parties are reminded of the strictures of Fed. R.

Civ. P. 56(d); if Shreves is unable to obtain the information he needs in support of

dispositive motions, the Court will determine the appropriate remedy at that time.

The motion, for now, is denied.

      X.     Plaintiff’s Motion to Vacate (Doc. 155)

      Shreves has filed a motion for service of his Amended Complaint on the

newly added defendants and to continue the dispositive motions deadline. (Doc.

155.) Defendants respond that service is not required for the new defendants, as

they were substituted in their official capacities for their predecessors. They have

already answered the Amended Complaint, and therefore, service is unnecessary.

(Doc. 159 at 2.) The Court agrees with defendants, and the motion is denied.

      Plaintiff also seeks to vacate the dispositive motions deadline. Defendants

oppose an indefinite continuance but do not object to an extension. Because this

order may affect the parties’ approaches going forward, an extension will be

granted, as outlined below.

      For the foregoing reasons, this Court enters the following order:

   1. Plaintiff’s Motion to Compel (Doc. 107) is denied, subject to possible

      renewal following any dispositive summary judgment in his favor;




                                          17
 Case 6:18-cv-00097-DLC-JTJ Document 161 Filed 04/01/21 Page 18 of 19



2. Plaintiff’s Motion for Sanctions, Hearing, and to Enforce Subpoenas (Doc.

   116) is GRANTED in part and DENIED in part, as explained above;

3. Plaintiff’s Motion to Modify Scheduling Order (Doc. 121) is DENIED;

4. Plaintiff’s Motion to Order Deponents to Attend Depositions in Person

   (Doc. 123) is DENIED;

5. Defendants’ Cross Motion for Protective Order (Doc. 125) is GRANTED in

   part, as explained above;

6. Plaintiff’s Motion for Order (Doc. 132) is DENIED;

7. Plaintiff’s Motion for Leave to File (Doc. 144) is DENIED;

8. Plaintiff’s Motion to Compel (Doc. 146) is DENIED;

9. Plaintiff’s Motion for Subpoena (Doc. 149) is DENIED;

10. Plaintiff’s Motion for Access to Witnesses (Doc. 151) is DENIED, subject

   to renewal; and

11. Plaintiff’s Motion to Vacate (Doc. 155) is DENIED in part and GRANTED

   in part, as explained above. Dispositive pretrial motions will be filed by

   April 26, 2021. If no dispositive motions are filed, the proposed final

   pretrial order is due on May 10, 2021.




                                      18
 Case 6:18-cv-00097-DLC-JTJ Document 161 Filed 04/01/21 Page 19 of 19



DATED this 1st day of April, 2021.




                                     19
